DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking geometry having an undercut of a first type” as on claim 1, “locking geometry having an undercut of a second type” as on claim 2,  “loading means comprises a clamping screw” as on claim 7, “first support geometry” and “second support geometry” as on claim 10, “an undercut of a third type” as on claim 13, “oval cross-section” of the pin head as on claim 14, that the securing pin “consists of two securing pin halves which are separated by an axial gap” as on claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of poor line quality. The Examiner also notes that because of the photographs filed as the Drawings, it is difficult to clearly identify specific features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing unit” in claim 1, “loading means” on claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
lines 2 and 3 the terms “which can” and “which can be”.  However, it is unclear if the function recited after the terms “can” and “can be” is actually being performed or not.  Does the shank actually rotate or not?  Is the cutting bit coupled or not to the shank?  Further clarification is needed.  For purposed of expediting prosecution “a shank, which can rotate” will be interpreted as –a shank configured to rotate—and “an exchangeable cutting tip, which can be coupled” will be interpreted as –an exchangeable cutting tip configured to be coupled”.
Line 6 that there is “a locking geometry having an undercut of a first type”.  However, the metes and bounds of something that is of “a first type” are not clearly set forth.  What exactly is catalogued as “a first type” geometry?  What is a first type undercut? Further clarification is needed.
Lines 11-12 “a torque transmission counter-geometry”.  However, the metes and bounds of something that has a “torque transmission counter-geometry” are not clearly set forth.  What exactly is catalogued as a “torque transmission counter-geometry?  Further clarification is needed.
Line 16 “a securing unit”.  However, it is unclear what exactly is the specific structure of this “securing unit”.  Further clarification is needed.
Claim 2 recites on:
Lines 2-3 that the locking geometry has “an undercut of a second type”. However, the metes and bounds of something that is of “a second type” are not clearly set forth.  What exactly is catalogued as “a second type” geometry?  What is a second type undercut?  Further clarification is needed.
Claim 6 recites on:
Line 3 the term “can be”.  However, it is unclear if the function recited after the term “can be” is actually being performed or not.  Is the holding finger pressed axially against the locking projection or not?  Further clarification is needed.  For purposed of expediting prosecution “holding finger can be pressed” will be interpreted as –holding finger is configured to be pressed--.
Claim 7 recites on:
Line 3 the term “can be”.  However, it is unclear if the function recited after the term “can be” is actually being performed or not.  Is the holding finger loaded with pressure or not?  Further clarification is needed.  For purposed of expediting prosecution “holding finger can be loaded with pressure” will be interpreted as –holding finger is configured to be loaded with pressure--.
Claim 10 recites on:
Lines 2-3 “first support geometry” and a “second support geometry”.  However, the metes and bounds of something that has “a first support geometry” and “a second support geometry” are not clearly set forth.  What exactly is catalogued as “a first support geometry” and “a second support geometry” respectively?  What geometry is “a first support”? A second support?  Further clarification is needed.    
Claim 11 recites on:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “separate”, and the claim also recites “exchangeable” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites on:
Line 4 that the opening is provided with “an undercut of a third type”. However, the metes and bounds of something that is of “a third type” are not clearly set forth.  What exactly is catalogued as “a third type” geometry?  What is a third type undercut?  Further clarification is needed.
Claim 14 recites on:
Line 5 the term “can be”.  However, it is unclear if the function recited after the term “can be” is actually being performed or not.  Is the pin head inserted axially into the opening or not?  Further clarification is needed.  For purposed of expediting prosecution “pin head can be inserted axially into the opening” will be interpreted as –pin head is configured to be inserted axially into the opening --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harif US 2012/0230787.
In regards to claim 1, Harif discloses as on Figures 1-13, rotary cutting tool (100, 200, 300) comprising: a shank (105, 205, 305), which can rotate about an axis (X) of rotation, and an exchangeable cutting tip (120, 220, 320), which can be coupled to the shank (as on Figures 1, 5, and 9), wherein a locking geometry (the same way as presented by Applicant) having an undercut of a first type (formed by fingers 105’/105’’, 205’/205’’, 305’/305’’ in the same way as presented on Figure 1 of Applicant) and a torque transmission geometry (106’/106’’, 206’/206’’, 306’/306’’) is provided on the shank (105, 205, 305), wherein the undercut of the first type (formed by fingers on 105’/105’’, 205’/205’’, 305’/305’’ in the same way as presented by Applicant) acts against an axial pull-out direction (see Figures 4c, 8c, 12c and 13b-c) and the torque transmission geometry is oriented in a direction of rotation (the same way as presented by Applicant), and wherein a locking projection (136’, 236’, 336’) having a torque transmission counter-geometry is provided on the cutting tip (120, 220, 320), wherein, in a mounted state, the locking projection engages in the undercut of the first type and the torque transmission counter-geometry abuts the torque transmission geometry (see Figures 4c, 8c, 12c and 13b-c), characterized in that a securing unit (149, 249, 349) is provided, which, in the mounted state, holds the cutting tip on the shank.
In regards to claim 2, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that that the locking geometry comprises an undercut of a second type (in the same way as presented by Applicant on Figure 1), which counteracts a lifting away of the torque transmission counter-geometry from the torque transmission geometry, wherein, in the mounted state, the locking projection (in the same way as presented by Applicant on Figure 1, refer to Figures 4c, 8c, 12c and 13b-c) engages in the undercut of the second type.
In regards to claim 3, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the locking geometry comprises a base body (refer to portion of shank 105, 205, 305 on which fingers 105’/105’’, 205’/205’’, 305’/305’’ are formed) and a holding finger (fingers 105’/105’’, 205’/205’’, 305’/305’’), wherein the base body extends substantially axially with respect to the axis of rotation, and wherein the holding finger starts at a cutting tip-side end of the base body (see Figures 2A, 6A, and 10A), extends substantially in circumferential direction and projects in circumferential direction relative to the base body.
In regards to claim 4, Harif discloses the rotary cutting tool according to claim 2, Harif also discloses that that the undercut of the second type is formed by the holding finger (in the same way as presented by Applicant’s Figure 1).
In regards to claim 5, Harif discloses the rotary cutting tool according to claim 3, Harif also discloses that the undercut of the first type is formed by the holding finger (in the same way as presented by Applicant’s Figure 1).
In regards to claim 6, Harif discloses the rotary cutting tool according to claim 3, Harif also discloses that the securing unit comprises a loading means (158, 258, 358), by means of which the holding finger can be pressed axially against the locking projection in the mounted state (see force components on Figures 4c, 8c, 12c and 13b-c).
In regards to claim 12, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the securing unit (149, 249, 349) comprises a securing pin (158, 258, 358), and an opening (127’, 227’, 327’) associated with the securing pin is provided on the cutting tip, wherein the securing pin extends axially from the shank and, in the mounted state of the cutting tip, engages in the opening (see Figures 4c, 8c, 12c and 13b-c).
In regards to claim 13, Harif discloses the rotary cutting tool according to claim 12, Harif also discloses that the securing pin (158, 258, 358) comprises a pin shank (152, 252, 352) and a pin head (151, 251, 351) and the opening is provided with an undercut of a third type (127’, 227’, 327’), wherein the undercut of the third type acts axially and the pin head is disposed inside the opening in a first rotational position of the cutting tip relative to the securing pin and engages in the undercut of the third type in order to secure the cutting tip against an axial pull-out direction on the shank (see Figures 4c, 8c, 12c and 13b-c).
In regards to claim 14, Harif discloses the rotary cutting tool according to claim 13, Harif also discloses that the pin head (151, 251, 351) has an oval cross- section (e.g. when the cross-section is taken at an angle in relation to a pin axis) and the opening of the cutting tip comprises a feed section which is designed with a corresponding oval cross- section (see Figures 4c, 8c, 12c and 13b-c), so that the pin head can be inserted axially into the opening in a second rotational position (of the cutting tip), wherein the second rotational position differs from the first rotational position.
In regards to claim 17, Harif discloses the rotary cutting tool according to claim 1, Harif also discloses that the rotary cutting tool is a drill.
Claim(s) 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al. US 2012/0148358 (hereafter—Hecht--).
In regards to claim 1, Hecht discloses as on Figures 1-8, rotary cutting tool (10) comprising: a shank (12), which can rotate about an axis (A,B) of rotation, and an exchangeable cutting tip (14), which can be coupled to the shank (as on Figure 1), wherein a locking geometry (the same way as presented by Applicant) having an undercut of a first type (fingers 58/90 formed by jaws 70 in the same way as presented on Figure 1 of Applicant) and a torque transmission geometry (76) is provided on the shank (12), wherein the undercut of the first type (fingers 58/90 formed in jaws 70 in the same way as presented by Applicant) acts against an axial pull-out direction (see claim 19) and the torque transmission geometry is oriented in a direction of rotation (the same way as presented by Applicant), and wherein a locking projection (30) having a torque transmission counter-geometry is provided on the cutting tip (14), wherein, in a mounted state, the locking projection engages in the undercut of the first type and the torque transmission counter-geometry abuts the torque transmission geometry (see Figure 7), characterized in that a securing unit (58) is provided, which, in the mounted state, holds the cutting tip on the shank.
In regards to claim 3, Hecht discloses the rotary cutting tool according to claim 1, Hecht also discloses that the locking geometry comprises a base body (12 on which fingers 58/90 are formed) and a holding finger (fingers 58/90), wherein the base body extends substantially axially with respect to the axis of rotation, and wherein the holding finger (58/90) starts at a cutting tip-side end of the base body (see Figure 8), extends substantially in circumferential direction and projects in circumferential direction relative to the base body.
In regards to claim 6, Hecht discloses the rotary cutting tool according to claim 3, Hecht also discloses that the securing unit comprises a loading means (58), by means of which the holding finger can be pressed axially against the locking projection in the mounted state (see Figures 1-2 and 7).
In regards to claim 7, Hecht discloses the rotary cutting tool according to claim 6, Hecht also discloses that the loading means comprises a clamping screw (58) by means of which the holding finger can be loaded with pressure in the direction of the base body such that the locking projection is clamped axially between the holding finger and an axial stop surface on the shank (as on Figure 7).
Claim(s) 1, 3, 6, 8-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht US 9,028,180 (hereafter—Hecht’180--).
In regards to claim 1, Hecht’180 discloses as on Figures 1-10b, rotary cutting tool (100) comprising: a shank (140), which can rotate (direction arrow R) about an axis (A,B) of rotation, and an exchangeable cutting tip (104), which can be coupled to the shank (as on Figure 2), wherein a locking geometry (the same way as presented by Applicant) having an undercut of a first type (undercut 154 formed in 156 in the same way as presented on Figure 1 of Applicant) and a torque transmission geometry (150) is provided on the shank (140), wherein the undercut of the first type (154 in the same way as presented by Applicant) acts against an axial pull-out direction (see Figure 10B) and the torque transmission geometry is oriented in a direction of rotation (the same way as presented by Applicant), and wherein a locking projection (132) having a torque transmission counter-geometry is provided on the cutting tip (104), wherein, in a mounted state, the locking projection engages in the undercut of the first type and the torque transmission counter-geometry abuts the torque transmission geometry (see Figures 2 and 10B), characterized in that a securing unit (106) is provided, which, in the mounted state, holds the cutting tip on the shank.
In regards to claim 3, Hecht’180 discloses the rotary cutting tool according to claim 1, Hecht’180 also discloses that the locking geometry comprises a base body (156 on which undercut 154 is formed) and a holding finger (154), wherein the base body extends substantially axially with respect to the axis of rotation, and wherein the holding finger (154) starts at a cutting tip-side end of the base body (see Figure 1), extends substantially in circumferential direction and projects in circumferential direction relative to the base body.
In regards to claim 6, Hecht’180 discloses the rotary cutting tool according to claim 3, Hecht’180 also discloses that the securing unit (106) comprises a loading means (114/116/118/120), by means of which the holding finger can be pressed axially against the locking projection in the mounted state (see Figure 10B).
In regards to claim 8, Hecht’180 discloses the rotary cutting tool according to claim 6, Hecht’180 also discloses that the loading means (114/116/118/120) is a clamping disc (refer to the disc shape of 106), which is disposed between the cutting tip (104) and the shank (140) such that, in the mounted state of the cutting tip, the holding finger is axially pressed against the locking projection (see Figures 2 and 10B).
In regards to claim 9, Hecht’180 discloses the rotary cutting tool according to claim 8, Hecht’180 also discloses that the clamping disc (refer to the disc shape of 106) is positioned on a side of the cutting tip facing away from the holding finger (note that the holding finger faces in a direction perpendicular to the axis while the clamping disc faces in a direction along the axis) and the clamping disc comprises at least one support geometry (e.g. slot) for positioning the cutting tip on the shank.
In regards to claim 10, Hecht’180 discloses the rotary cutting tool according to claim 9, Hecht’180 also discloses a first support geometry (e.g. 116) facing the shank and a second support geometry (refer to curved surface intersecting 118 and 112) facing the cutting tip are different.
In regards to claim 11, Hecht’180 discloses the rotary cutting tool according to claim 8, Hecht’180 also discloses that the clamping disc (refer to the disc shape of 106) is a component separate (e.g. distinct) from the shank and the cutting tip (since the clamping disc 106 is a different/distinct part from the cutting tip).
In regards to claim 16, Hecht’180 discloses the rotary cutting tool according to claim 11, Hecht’180 also discloses that the clamping disc is interchangeable (when the cutting tip is interchangeable).
Claim(s) 1, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht US 2015/0360300 (hereafter—Hecht’300--).
In regards to claim 1, Hecht’300 discloses as on Figures 1-15, rotary cutting tool (20) comprising: a shank (24), which can rotate (direction arrow R) about an axis (A,D) of rotation, and an exchangeable cutting tip (22), which can be coupled to the shank (as on Figure 1), wherein a locking geometry (the same way as presented by Applicant) having an undercut of a first type (undercut 94 formed in 84 in the same way as presented on Figure 1 of Applicant) and a torque transmission geometry (86) is provided on the shank (24), wherein the undercut of the first type (94 in the same way as presented by Applicant) acts against an axial pull-out direction (see Figures 12a/b) and the torque transmission geometry is oriented in a direction of rotation (the same way as presented by Applicant), and wherein a locking projection (52) having a torque transmission counter-geometry is provided on the cutting tip (22), wherein, in a mounted state, the locking projection engages in the undercut of the first type and the torque transmission counter-geometry abuts the torque transmission geometry (see Figures 12a/b), characterized in that a securing unit (26) is provided, which, in the mounted state, holds the cutting tip on the shank.
In regards to claim 12, Hecht’300 discloses the rotary cutting tool according to claim 1, Hecht’300 also discloses that the securing unit (26) comprises a securing pin (108/110/106), and an opening (70) associated with the securing pin (108/110/106) is provided on the cutting tip (22), wherein the securing pin extends axially (in a thickness direction) from the shank and, in the mounted state of the cutting tip, engages in the opening (see Figures 12a/b).
In regards to claim 15, Hecht’300 discloses the rotary cutting tool according to claim 12, Hecht’300 also discloses that the securing pin (108/110/106 consists of two securing pin halves (108 and or 106) which are separated by an axial gap (and spring 110), wherein the securing pin halves are elastically deformable in a radial direction (via the actuation of spring 110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722